                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 LARRY D. HILL, JR.,
       Plaintiff,                                     Civil Action No. 5: 18-654-KKC

 V.                                                   MEMORANDUM OPINION
                                                          AND ORDER

 FEDERAL MEDICAL CENTER,
 LEXINGTON, KY,
       Defendant.



                                     *** *** *** ***

       Plaintiff Larry D. Hill, Jr., is a federal inmate currently confined at the Federal

Medical Center (“FMC”)-Lexington in Lexington, Kentucky.             Hill previously filed a

document with the Court styled as a proposed order to show cause for a preliminary

injunction and a temporary restraining order, which was docketed as a civil action for

administrative purposes. [R. 1]

       However, because the document filed by Hill was insufficient to constitute a civil

rights complaint, the Court entered an Order on December 28, 2018, advising Hill that it

could not entertain his motion for injunctive relief because he had not properly invoked its

jurisdiction by filing a formal complaint. [R. 3] In addition, Hill had not paid the $350.00

filing fee and the $50.00 administrative fee, nor had he filed a motion pursuant to 28 U.S.C.

§ 1915 to pay the filing fee in installments. Thus, the Court directed the Clerk of the Court

to provide Hill with the necessary forms so that he could correct these deficiencies by filing

a complaint on a court-supplied form and motion to proceed in forma pauperis. The Court
ordered Hill to complete the forms and file them with the Court within 30 days, warning

him that this action would be dismissed without prejudice should he fail to do so. [R. 3]

       While Hill has since filed a second motion/order for preliminary injunction and

temporary restraining order, this document, like the one he originally filed, is not a civil

rights complaint, but instead appears to be a proposed order directing the Food Service

Administrator at FMC-Lexington to appear at a hearing to show cause why a preliminary

injunction should not be issued against him for allegedly forcing inmates into slave labor.

[R. 5] Again, this document is insufficient to constitute a civil rights complaint. In addition,

Hill still has not paid the filing fee, nor has he filed a motion for leave to proceed in forma

pauperis. Thus, the 30-day period provided by the Court within which to file a complaint

on the court-supplied form and pay the filing fee or file a motion to proceed in forma pauperis

has now come and gone and Hill has failed to comply with the Court’s clear instructions.

       Local Rule 5.2(b) specifically provides that “a pro se litigant’s failure to file his or her

petition on a court-supplied form within thirty (30) days may be grounds for dismissal.” See

Local Rule 5.2(b). Similarly, Local Rule 5.3(a)(1) requires prisoners seeking leave to proceed

without prepayment of the entire filing fee to comply with the requirements of the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a)(2). See Local Rule 5.3(a)(1). Because

Hill has not filed a motion for leave to proceed in forma pauperis with this Court (despite

the Court’s instructions), he has not complied with the PLRA requirements that would allow

him to do so.

       The authority of a federal trial court to dismiss a plaintiff’s action for failure to

prosecute “is necessary in order to prevent undue delays in the disposition of pending cases

and to avoid congestion in the calendars of the District Courts.” Link v. Wabash Rwy. Co.,


                                                2
370 U.S. 626, 629-630 (1962). See also Carter v. City of Memphis, Tenn., 636 F.2d 159, 161

(6th Cir. 1980) (“It is clear that the district court does have the power under [Fed. R. Civ. P.

41(b)] to enter a sua sponte order of dismissal.”).

       In determining whether to dismiss a case for failure to prosecute, the Sixth Circuit

has directed courts to consider:

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)
       whether the adversary was prejudiced by the dismissed party’s conduct; (3)
       whether the dismissed party was warned that failure to cooperate could lead
       to dismissal; and (4) whether less drastic sanctions were imposed or
       considered before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Knoll v. American Tel. &
Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999)).

       With respect to the first and third factors, a court may consider a party’s failure to

act in the face of a clear prior warning from the court that the case would be dismissed as

an indication of willful noncompliance. Lovejoy v. Owens, 1994 WL 91814 at *2 (6th Cir.

March 21, 1994) (citing Harris v. Callwood, 844 F.2d 1254, 1256 (6th Cir. 1988)). Here, Hill

failed to comply with the Court’s Order directing him to complete and file the forms required

to proceed in this action, despite the Court’s clear warning that his failure to do so would

result in dismissal of the case.

       Thus, evaluating all of these factors, the Court concludes that dismissal of Hill’s

complaint, without prejudice, is warranted. Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.

1991) (a pro se litigant is not afforded special consideration for failure to follow readily

comprehended court orders). See also McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir.

1997), abrogated on other grounds, Jones v. Bock, 549 U.S. 199 (2007).




                                               3
Accordingly, it is hereby ORDERED as follows:

1. Hill’s “complaint” [R. 1] is DISMISSED WITHOUT PREJUDICE for failure to

   prosecute and for failure to comply with an Order of the Court.

2. All pending requests for relief are DENIED AS MOOT.

3. The Court will enter an appropriate Judgment.

4. This matter is STRICKEN from the Court’s docket.

Dated February 20, 2019.




                                     4
